 



Exhibit 10.1
Dated June 27, 2007
CANARGO ENERGY CORPORATION
and
VAZON ENERGY LIMITED
 
MANAGEMENT SERVICES AGREEMENT
 

 



--------------------------------------------------------------------------------



 



             
1
  DEFINITIONS     1  
 
           
2
  ENGAGEMENT     3  
 
           
3
  TERM     3  
 
           
4
  DUTIES     3  
 
           
5
  HOLIDAY/OVERTIME/SICKNESS/INJURY/RESIDENT BASE/ POINT OF ORIGIN/EXPENSES     4
 
 
           
6
  REMUNERATION     6  
 
           
7
  TAX COMPLIANCE     6  
 
           
8
  CONFIDENTIALITY     7  
 
           
9
  PROPERTY OF THE COMPANY     7  
 
           
10
  COVENANTS AGAINST COMPETITION     7  
 
           
11
  TERMINATION FOR EVENT OF DEFAULT     8  
 
           
12
  DISCIPLINARY RULES; GRIEVANCE PROCEDURES; HEALTH AND SAFETY     8  
 
           
13
  POST-TERMINATION PROVISIONS     8  
 
           
14
  CONSULTANT’S REPRESENTATIONS AND WARRANTIES     8  
 
           
15
  NOTICE     9  
 
           
16
  AMENDMENTS     9  
 
           
17
  SEVERABILITY     9  
 
           
18
  NO WAIVER     10  
 
           
19
  ENTIRE AGREEMENT     10  
 
           
20
  GOVERNING LAW     10  
 
           
21
  DISPUTE RESOLUTION     10  
 
           
22
  ASSIGNMENT     10  
 
           
23
  INTERPRETATION     10  
 
           
24
  MONETARY TERMS     10  
 
           
25
  COUNTERPARTS     11  
 
            EXHIBITS         EXHIBIT 1 Specific Duties of Consultant        

i



--------------------------------------------------------------------------------



 



MANAGEMENT SERVICES AGREEMENT
Dated          2007
between
CANARGO ENERGY CORPORATION, a company incorporated and existing under the laws
of Delaware, United States of America (the “Company”)
and
VAZON ENERGY LIMITED (Company Number 32244) a company incorporated and existing
under the laws of Guernsey, Channel Islands (the “Consultant”).
WHEREAS:

A.   The Company is engaged in the exploration, development, recovery,
production, marketing and sale of oil and gas (“the Business”) throughout the
world.   B.   The Consultant has substantial experience in the Business, and is
available to render general and specific services of a management, technical,
administrative and/or advisory nature with respect to the Business, and is
prepared to provide such services as and when needed by the Company.   C.   The
Company desires to obtain the services of the Consultant, and the Consultant
desires to provide certain services to the Company in the Territory.

NOW THEREFORE, in consideration of the agreements contained herein and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:-

1   DEFINITIONS   1.1   In this Agreement and the Exhibit hereto, except where
the context otherwise requires, the words and expressions set forth below shall
have the following meanings:-       “Act” means the Companies (Guernsey) Law
1994, as amended;       “Agreement” means this Management Services Agreement,
including Exhibit 1, as the same may be amended, modified or extended from time
to time;       “Bank and other Public Holidays” means bank and other public
holidays in Guernsey;       “Bonus” has the meaning set forth in Clause 6.3;    
  “Board” means the board of directors of the Company from time to time;      
“Business” has the meaning set forth in the “Preliminary Statements”;      
“Change of Control” means the acquisition or series of related acquisitions
whether by purchase, transfer, renunciation or otherwise of any interest in the
common stock of the Company by a single party if, upon completion of that
acquisition or acquisitions, the single party, together with persons acting in
concert or connected with him, would hold more than 50 per cent in number of the
common stock of the Company;

1



--------------------------------------------------------------------------------



 



    “Compensation and Nomination Committee” means the Compensation and
Nomination Committee of the Board from time to time;       “Confidentiality” has
the meaning set forth in Clause 8;       “Confidential Information” means all
information which is identified or treated by the Company or any Group Company
or any of the Group’s clients or customers as confidential or which by reason of
its character or the circumstances or manner of its disclosure is evidently
confidential including any information about, business plans, proposals relating
to the acquisition or disposal of a company or business or proposed expansion or
contraction of activities, maturing new business opportunities, research and
development projects, designs, secret processes, product or services development
and formulae, know-how, inventions, sales statistics and forecasts, marketing
strategies and plans, costs, profit and loss and other financial information
(save to the extent published in audited accounts), prices and discount
structures and the names, addresses and contact and other details of:
(a) employees and their terms of employment; (b) customers and potential
customers, their requirements and their terms of business with the
Company/Group; and (c) suppliers and potential suppliers and their terms of
business (all whether or not recorded in writing or in electronic or other
format);       “Consultant’s Domicile” has the meaning set forth in Clause 5;  
    “Engagement” means the engagement of the Consultant for the Term by the
Company pursuant to this Agreement;       “Event of Default” has the meaning set
forth in Clause 12;       “Exhibit” means an exhibit to this Agreement;      
“Fees” has the meaning set forth in Clause 6;       “Group” means the Company,
any holding company or undertaking of the Company and any subsidiaries and
subsidiary undertakings of the Company or such holding company or undertaking;  
    “Group Company” means any company within the Group;       “Section” means a
Clause of this Agreement;       “Tax” or “Taxes” has the meaning set forth in
Clause 7;       “Term” has the meaning set forth in Clause 3; and      
“Territory” means any geographic area in which the Company pursues business
activities.       “Working Time Percentage” means the approximate maximum
working time of the Chairman on the business of the Company as defined from
time-to-time and specified currently in Exhibit 2.   1.2   In this Agreement
unless otherwise specified or the context otherwise requires:-   1.2.1  
references to this Agreement shall include the Recitals;

2



--------------------------------------------------------------------------------



 



1.2.2   words importing any gender shall include the other genders;   1.2.3  
words importing natural persons shall include corporations and vice versa;  
1.2.4   words importing the singular only shall include the plural and vice
versa;   1.2.5   words importing the whole shall be treated as including a
reference to any part thereof; and   1.2.6   any word or expression the
definition of which is contained in or referred to in the Act shall be construed
as having the meaning attributed to it.   1.3   In this Agreement the headings
to the Sections are inserted for convenience only and shall not affect the
construction of this Agreement.   2   ENGAGEMENT       For and during the Term,
and subject to the terms and conditions hereinafter set forth, the Company
hereby appoints the Consultant to perform the duties set out herein (including,
without limitation, Exhibit 1) and the Consultant agrees to procure that Dr
David Robson, currently residing at Concordia, Montville Road, St. Peter Port,
Guernsey, GY1 1BQ, Channel Islands, shall serve as the Chairman of the Board of
the Company. For the purposes of this Agreement “Chairman” shall be deemed to
mean Dr David Robson, acting in the capacity of Chairman of the Board of the
Company. The Company agrees that for the purposes of the Company’s length of
service definitions, and for benefit schemes, including the Company’s stock
option plans, etc., Dr David Robson will be deemed to be a “consultant” of the
Company.   3   TERM   3.1   Notwithstanding the date hereof, this Agreement
shall commence on the 26th___ June 2007 and shall terminate upon the earliest to
occur of:

  (i)   either party giving to the other not less than six (6) months written
notice to terminate the Agreement, in which case the Agreement shall terminate
six (6) months after the receipt of the notice;     (ii)   the liquidation or
dissolution of the Company;     (iii)   the mutual agreement of the parties to
terminate this Agreement; or     (iv)   the occurrence of an Event of Default.

    The period during which this Agreement is in effect shall be known as the
“Term”.   4   DUTIES       During the Term, the Consultant will procure that the
Chairman will:

  (a)   perform to the best of his ability all the duties of the Chairman of the
Board, including, without limitation those duties specified in Exhibit 1 and
such other functions, being not inconsistent with his position as Chairman of
the Board as the Board may require;     (b)   comply promptly with all lawful
directions and instructions given by or with the authority of the Board;

3



--------------------------------------------------------------------------------



 



  (c)   attend and act at any premises of the Company and travel and act in the
Territory and such other locations as may be required for the proper fulfilment
of his duties, provided such locations are deemed, in the reasonable opinion of
the Consultant, do not involve undue risk of kidnap, civil insurrection, war, or
other bodily risk.

5   HOLIDAY/OVERTIME/SICKNESS/INJURY/RESIDENT BASE/ POINT OF ORIGIN/EXPENSES  
5.1   Holiday Entitlement   5.1.1   The holiday year runs from 1st January to
31st December the same year.   5.1.2   In addition to Bank and other Public
Holidays the Chairman shall be entitled to 25 working days holiday (multiplied
by the Working Percentage) in every calendar year to be taken at such time or
times as may be approved by the Company. If the full holiday entitlement is not
taken during calendar year, the holiday entitlement will accumulate thereafter
and each day of unused holiday entitlement may, at the request of the
Consultant, be bought out at the equivalent of the Chairman’s fee for that year
(plus pension contributions), divided by the number of working days in that
year.   5.1.3   In the event of extended work during weekends or Bank and other
Public holidays, the Chairman shall be able to take an equivalent time off as
additional leave in lieu, this to be taken as soon as is possible after the
event.   5.1.4   On termination of this Agreement, the Company may require the
Chairman to take any unused holidays accrued at that time during any notice
period. Alternatively, the Company may, at its discretion, make a payment in
lieu of accrued contractual holiday entitlement. The Chairman will be required
to make a payment to the Company in respect of any holidays taken in excess of
his holiday entitlement accrued at the termination of this Agreement. Any sums
so due may be deducted from any money owing to the Chairman by the Company.  
5.2   Payment during sickness/injury

  (a)   If the Chairman is unable to attend at work by reason of sickness or
injury or other unauthorised reason the Chairman must notify (if possible) an
Officer of the Company or other representative at his place of work not later
than 11.00am on the first day of absence and, in the case of absence of
uncertain duration, the Chairman must keep an appropriate person at his place of
work regularly informed of the reason for his continued absence and his likely
date of return.     (b)   If the Chairman’s absence is due to sickness or injury
which continues for more than seven consecutive days (whether or not working
days) he must provide the Board with a doctor’s statement from the eighth
consecutive day of sickness or injury.     (c)   Immediately following the
Chairman’s return to work after any period of absence the Chairman will be
required to complete a self-certification form available from his place of work.
    (d)   If the Chairman’s absence is due to sickness or injury, the Company
will pay any Statutory Sick Pay (“SSP”) in accordance with any relevant
statutory provisions in the Consultant’s Domicile. For SSP purposes, qualifying
days are Monday to Friday inclusive.

4



--------------------------------------------------------------------------------



 



  (e)   In addition, in the event of the Chairman being absent from work due to
sickness or injury, the Company will pay sick pay to the Chairman as follows:-

  (i)   The Fees, minus any SSP paid to the Consultant by the Company, and minus
any other State sickness benefit recoverable by the Chairman, will be paid in
full for the first 10 weeks absence in any twelve month period;     (ii)  
Thereafter, one half of the Fees, minus any SSP paid to the Consultant by the
Company, and minus any other State sickness benefit recoverable by the Chairman,
will be paid for a further 10 weeks’ absence in the same twelve month period.  
  (iii)   After a total period of 20 weeks absence in the same twelve month
period, then provisions of the sickness and disability insurance cover to be
arranged by the Company for the Chairman (as in Clause 6 of the Agreement) shall
apply and the only fees which shall be payable by the Company to the Chairman
shall be an amount equal to the difference between the amount received by the
Chairman under the sickness and disability cover referred to above and the
amount which the Chairman would have received had he not been receiving payment
under the sickness and disability cover.

5.3   Residence and Point of Origin       For the purpose of this Clause 5, the
Consultant’s Domicile shall refer to the Chairman’s place of habitation and
shall be located in Guernsey, Channel Islands (“Residence”) and the point of
origin shall be the same (“Point of Origin”).       The Company shall provide
and pay all costs (multiplied by the Working Percentage) of an office with all
necessary equipment and services for the Chairman and Consultant to carry out
their duties, and provide for the employment of a suitable Personal Assistant
(PA) at the Point of Origin. Accommodation appropriate for a Chairman or person
of similar standing will be provided at the Company’s expense for the Consultant
for time spent away from Point of Origin. Any travel for the Consultant or
Chairman on Company business will be provided by the Company or any costs
reimbursed to the Consultant in full, and shall be at an appropriate class of
travel and accommodation consistent with the Chairman’s position (business class
if available) on short haul routes and first class (if available) if the flight
time is in excess of 5 hours, and with the requirements of the duties of the
Consultant or Chairman. The Chairman may take with him such staff as required to
perform his duties, in similar class of travel if required by the Chairman.    
  If urgent or difficult travel is required the company shall provide a suitable
form of transport to enable the Chairman to carry out his duties in an
efficient, timely, safe and effective manner. At the request of the Chairman,
the Company shall provide security, close protection and related support to the
Chairman and his party.   5.4   Expenses       The Company shall reimburse to
the Consultant all out of pocket expenses properly incurred by the Consultant
and the Chairman in the course of the Engagement. No expenses shall be
reimbursed, however, unless they are incurred in the ordinary course of business
and are supported, where possible, by receipts or other appropriate
justification.

5



--------------------------------------------------------------------------------



 



    The Company shall provide the Chairman with appropriate credit cards for
such expenses (and if required cash advances).   6   REMUNERATION   6.1   The
Company shall pay the following to the Consultant for the Engagement:-

  (a)   A Fee to be paid in the Channel Islands (“Channel Islands”) for work
performed in the amount of £6,250 per calendar month (the “Fees”) to be paid in
advance on the 1st of each month for the duration of the Term (subject to the
provisions of this Agreement). These Fees shall be paid to the Consultant either
by cheque, or by bank transfer, with the full value of the Fees being received
at the Consultant’s bank. The Consultant will advise of bank details from time
to time.     (b)   The Company will also pay at the same time as the Fees a
monthly contribution to the Consultant for the Chairman’s pension requirements,
equal to nine per cent 9% of the Consultant’s Fees.         The Consultant shall
also be provided with an insurance policy that will cover the Chairman for a
minimum of (a) life insurance with death cover of 4 times the annual Fees (not
including Bonus), (b) sickness and disability benefits (permanent health
insurance and income protection), and (c) private health care for the Consultant
and his family and (d) comprehensive BUPA Travel Insurance.     (c)   The
Consultant may also be entitled to payment of a bonus pursuant to the provisions
of Clause 6.3.

6.2   Adjustment of the remuneration package outlined in this Clause 6 during
the Term will be in an upwards direction only as agreed by the Company and the
Consultant and shall be as determined by the Company’s Compensation Committee on
at least an annual basis. The remuneration is denominated in Pounds Sterling.  
6.3   The Company accepts that work carried out by the Consultant under this
Agreement may contribute to significant business progress for the Company,
including for example without limitation, the acquisition of new projects,
increase of revenue from existing projects, rationalisation of costs, increase
in positive cash flow for the Company, successful corporate restructuring,
merger, takeover or similar, or some such other event which is positive for the
Company (the “Event”), and in these circumstances the Compensation Committee of
the Company may cause the Company to pay a discretionary cash bonus to the
Consultant in an amount (if any) to be determined by the Compensation Committee
which will take into account, inter alia, the value to the Company of the Event.
  7   TAX COMPLIANCE   7.1   Compliance with Tax laws       The Company will
uses its best efforts to comply with all laws, rules and regulations pertaining
to the reporting of the compensation and reimbursable expenses attributable to
Consultant’s Engagement in the Territory.   7.2   Consultant’s taxes       The
Consultant is responsible for its own taxes. The Consultant undertakes to
indemnify and hold harmless the Company in respect of all such taxes.

6



--------------------------------------------------------------------------------



 



8   CONFIDENTIALITY       During the Term of this Agreement and at all times
thereafter, Consultant shall hold in strict confidence, and shall not disclose
to any person or entity any Confidential Information of the Company. For the
purpose of this Clause 8, the term “Confidential Information” shall include
without limitation, trade information relating to the Company research and
development, engineering data, seismic data, surveys, specifications, process
formulations, production operations or techniques, planning, purchasing,
accounting, finance, selling, marketing, market research, promotional plans,
customers, suppliers, and other information of a similar nature which may
include design specifications and know-how, in which the Company or its
suppliers or distributors have proprietary interests, and all other information
pertaining to the business of the Company that is not publicly available.
Consultant shall not use such Confidential Information except for the sole
benefit of the Company.   9   PROPERTY OF THE COMPANY       Promptly upon the
termination of this Agreement, Consultant shall surrender to the Company all
written materials (and all copies, extracts and abstracts), all information
stored in computer memories or on microfiche, magnetic tape or diskette, that
are at the time in his direct or indirect possession or control and that pertain
to the business or affairs of the Company.   10   COVENANTS AGAINST COMPETITION
  10.1   During the Term, the Consultant has a duty of loyalty to the Company.
This duty of loyalty requires that during the Term all of Consultant’s actions
be taken with a view toward and for the purpose of advancing the interest of the
Company. The Consultant agrees to act in accordance with the Consultant’s duty
of loyalty during the Term. In particular, the Consultant will take no action
during the Term to interfere with or adversely affect willingly and purposely
the Company’s relationship with then existing or prospective customers, clients,
suppliers, co-venture, lenders, consultants and professional advisers or
otherwise to harm the interest of the Company.   10.2   During the Term, and for
a period of one year following the date of termination of this Agreement, the
Consultant shall not directly or indirectly induce any employee or consultant of
the Company to terminate his or her employment, hire by direct approach any
employee or consultant of the Company, or in any way interfere with the
relationship of the Company and any employee, consultant, agent or
representative. This clause will not apply in the Consultant is approached.  
10.3   For a period of one year following the date of termination of this
Agreement, the Consultant shall not directly or indirectly solicit or otherwise
divert or attempt to divert from the Company any Business or any related
business:-

  (a)   which is being conducted by the Company pursuant to any binding oil and
gas exploration and/or production contract in existence during the Term, or    
(b)   which may be conducted by the Company pursuant to any extension or renewal
of a contract in existence during the Term, or     (c)   which is the subject of
advanced negotiations (that being a signed binding Heads of Terms or similar)
between the Company and a potential customer or client during the Term with a
view to leading to a contract, in which negotiations the Chairman participated.

7



--------------------------------------------------------------------------------



 



10.4   At no time, whether during the Term or at any time thereafter shall the
Consultant use the name “CanArgo” or any name likely to cause confusion
therewith in the minds of members of the public for the purposes of a business
similar to or competing with any business carried on by the Company whether by
using such name as part of a corporate name or otherwise.   10.4     11  
TERMINATION FOR EVENT OF DEFAULT       Notwithstanding the provisions above, the
Company may terminate the Engagement by notice with immediate effect for any of
the following reasons (each an “Event of Default”):-

  (a)   the Consultant or the Chairman is guilty of dishonesty or of misconduct,
including, without limitation, a material breach of the restrictive covenant,
guarantee and confidentiality undertaking, or gross incompetence or wilful
neglect of duty, or the Consultant or Chairman commits any material breach of
this Agreement, including, without limitation, a breach of Clause 8 of this
Agreement, other than a breach which is capable of remedy and is remedied
forthwith at the Company’s request; or     (b)   the Consultant or Chairman is
convicted of a serious criminal offence; or     (c)   the Consultant’s affairs
are declared to be an état de désastre or the Consultant becomes bankrupt; or  
  (d)   the Chairman is incapacitated for twenty six (26) consecutive weeks, or
for an aggregate of thirty nine (39) weeks during any period of fifty two (52)
consecutive weeks from performing the duties of the Engagement; or

12   DISCIPLINARY RULES; GRIEVANCE PROCEDURES; HEALTH AND SAFETY   12.1   The
Consultant acknowledges by the execution of this Agreement that the Chairman
will receive a copy of the Company’s Disciplinary Rules and Grievance
Procedures.   12.2   The Consultant shall at all times during the course of the
Engagement procure that the Chairman conducts himself in the conformity with the
laws of Guernsey and shall otherwise perform his duties hereunder in a
professional and responsible manner.   13   POST-TERMINATION PROVISIONS      
Any provision of this Agreement which contemplates or is capable of operation
after the termination of the Engagement shall apply notwithstanding termination
of the Engagement for whatever reason.   14   CONSULTANT’S REPRESENTATIONS AND
WARRANTIES       The Consultant represents and warrants to the Company (i) that
this Agreement constitutes a valid and binding obligation, enforceable against
the Consultant in accordance with its terms; (ii) that neither the execution or
delivery of this Agreement nor the performance by the Consultant of any
covenants hereunder will constitute a default under any contract, agreement or
obligation to which the Consultant is a party or by which the Consultant or any
of the Consultant’s properties is bound; (iii) that there are no lawsuits,
arbitration actions or other proceedings (equitable, legal, administrative or
otherwise) pending or (to the best of the Consultant’s knowledge) threatened
which could adversely affect the validity or enforceability of this Agreement or
the Consultant’s obligation or ability to perform his

8



--------------------------------------------------------------------------------



 



  obligations hereunder; and (iv) that no consent, approval or authorisation of,
or notification to, any governmental entity or any person or entity is required
in connection with the execution, delivery or performance of this Agreement by
the Consultant.   15   NOTICE       Any notices or other communications required
or permitted to be given hereunder or otherwise in connection herewith shall be
in writing and shall be sent to the parties at the following addresses or at
such other addresses as shall be specified by the parties by like notice:

     
To the Company:
  CanArgo Energy Corporation
 
  PO Box 291
 
  St. Peter Port
 
  Guernsey
 
  GY1 3RR
 
  Telephone: +44 1481 729 980
 
  Facsimile: +44 1481 729 982
 
   
To Consultant:
  Vazon Energy Limited
 
  PO Box 144
 
  St Peter Port
 
  Guernsey GY1 3HX
 
  Channel Islands
 
  Telephone: +44 1481 729 981
 
  Facsimile: +44 1481 711 086
 
   
With a copy to:
   
 
   
 
  Dr David Robson
 
  Concordia
 
  Montville Road
 
  St Peter Port
 
  Guernsey GY1 1BQ
 
  Channel Islands
 
  Telephone: +44 1481 720 248

    Such notices or other communications shall be deemed to have been duly given
and received (i) on the day of sending if sent by personal delivery, cable,
telegram; (ii) on the third calendar day after the day of sending if sent by
facsimile transmission or telex, Federal Express or other express delivery
service or (iii) on the fifth calendar day after the day of sending if sent by
registered or certified mail (return receipt requested).   16   AMENDMENTS      
Any amendment to the provisions of this Agreement shall be in writing and signed
by both of the parties hereto or their duly authorised representatives.   17  
SEVERABILITY       If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

9



--------------------------------------------------------------------------------



 



18   NO WAIVER       The failure to enforce at any time any of the provisions of
this Agreement or to require at any time performance by the other party of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect the validity of this Agreement, or any part thereof, or
the right of either party thereafter to enforce each and every such provision in
accordance with the terms of this Agreement.   19   ENTIRE AGREEMENT       This
Agreement contains the entire agreement between the parties with respect to the
Engagement of the Consultant by the Company and supersedes any and all prior
understandings, agreement or correspondence between the parties. The Exhibit to
this Agreement form an integral part of this Agreement.   20   GOVERNING LAW    
  This Agreement shall be governed by, and interpreted in accordance with, the
laws of Guernsey.   21   DISPUTE RESOLUTION

  (a)   The parties agree that if any dispute or claims arises in relation to
the Agreement, representatives of each party shall negotiate promptly and in
good faith in an attempt to resolve the matter between themselves.     (b)   If
the parties are unable to resolve any dispute pursuant to clause 21 (a) above,
the matter shall be referred to mediation in accordance with procedures laid
down from time to time by the Centre for Dispute Resolution (“CEDR”) within
thirty (30) days of one party giving notice to the other that, in its reasonable
opinion, no agreement will be reached by them.     (c)   If having followed the
process set out in clause 21 (a) and 21 (b), the parties have failed to resolve
their dispute or settled their claim, then the parties shall submit to the
exclusive jurisdiction of the Guernsey courts.

22   ASSIGNMENT       Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof may be assigned or delegated
by either the Consultant or the Company without the prior written consent of the
other.   23   INTERPRETATION       All references to Clauses and Exhibits are to
sections and exhibits in or to this Agreement unless otherwise specified. The
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Where the context permits, the singular
includes the plural and vice versa and one gender includes any gender.   24  
MONETARY TERMS       All amounts expressed in pounds sterling or “pounds
sterling” in this Agreement shall mean pound sterling in the United Kingdom.

10



--------------------------------------------------------------------------------



 



25   COUNTERPARTS       This Agreement may be executed in several counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.

IN WITNESS WHEREOF, this Agreement is executed on June 27th                     
     2007.

      CANARGO ENERGY CORPORATION
 
   
By:
   
 
  Name: /s/ Nils Trulsvik
 
  Title: Director
 
    VAZON ENERGY LIMITED
 
   
By:
   
 
  Name: /s/ Dr David Robson
 
  Title: Managing Director

11



--------------------------------------------------------------------------------



 



EXHIBIT 1
Specific Duties of Consultant
Vazon Energy Limited (“the Consultant”) shall, in accordance with Clause 2 of
the Management Services Agreement entered into between the Consultant and
CanArgo Energy Corporation (“the Company”) provide the services of Dr David
Robson to provide the following services as Chairman of the Company:-
  The Chairman will be responsible for chairing of Board Meetings and
Stockholder Meetings and will be expected to attend a minimum of four Board
Meetings per year, at least two (if held) in person. The Chairman will also have
responsibilities, on behalf of the Board, for overseeing the strategic direction
of the business and overall corporate strategy however the actual executive
implementation of such strategies will be the responsibility of the Chief
Executive Officer who will manage, maintain, develop and run the business on a
day-to-day basis. The Chairman will also have a duty to oversee political and
governmental relations and other high level oil industry contacts, and with an
overall responsibility with respect to investor relations strategy and
implementation.”

12



--------------------------------------------------------------------------------



 



EXHIBIT 2
Working Percentage
The initial working percentage shall be thirty per cent (30%) and this shall be
the proportion of office costs which the company shall pay for provision of the
Chairman’s office, telecoms, utilities, and office support, and the percentage
of holiday entitlement due to the Chairman.

13